           Case 2:02-cr-00446-JD Document 373 Filed 03/22/21 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES                                               CRIMINAL ACTION

                 v.

 MICHAEL GONZALEZ                                            NO. 02-446-01

 DuBOIS, J.                                                                 March 22, 2021

                                     MEMORANDUM

   I.       INTRODUCTION

         Pro se defendant, Michael Gonzalez, is an inmate at FCI Allenwood Medium. Presently

before the Court are pro se defendant’s Motion for Compassionate Release, Motion for

Appointment of Counsel, and letter requesting a judicial recommendation that he be placed in a

residential reentry center, community corrections facility, or halfway house (“Motion for Judicial

Recommendation”). For the reasons that follow, the Motion for Compassionate Release, Motion

for Appointment of Counsel, and Motion for Judicial Recommendation are denied.

   II.      BACKGROUND

            A. Criminal Conduct

         On June 20, 2005, pro se defendant pled guilty to one count of conspiracy to distribute

methamphetamine, one count of attempted possession with intent to distribute

methamphetamine, and one count of unlawful use of a communication facility. On September

27, 2005, pro se defendant was sentenced to, inter alia, a mandatory minimum sentence of 240

months’ imprisonment.

         Pro se defendant has served approximately 191 months in custody, which, with good

time credit of twenty-three months, is approximately 214 months. The Government reports that

pro se defendant’s anticipated release date is August 1, 2022. Gov’t Resp. at 6.
         Case 2:02-cr-00446-JD Document 373 Filed 03/22/21 Page 2 of 10




           B. Present Motions

               1. Motion for Compassionate Release

       On December 21, 2020, pro se defendant filed the Motion for Compassionate Release. In

support of the motion, pro se defendant states that he is at increased risk of contracting COVID-

19 because of his obesity, asthma, and “nodules in [his] left lung that are being monitored for

cancer.” Def.’s Mot. at 6.

       Pro se defendant’s medical conditions are documented in his medical records. Def.’s

Med. R., Document No. 369. According to his medical records, he is five feet, five inches tall,

and weighs 211 pounds. Id. at 70. His height and weight place his body mass index (“BMI”) at

approximately 35. Pro se defendant’s asthma is “intermittent,” “well controlled,” and “does not

interfere with his activity level.” Id. at 6, 125. Further, his medical records include a report

dated June 25, 2019, which provides that he has a “[s]table 8mm nodule in the left upper lung

field dating back to November 7, 2017.” Id. at 178. The report concludes that “[a]fter 2 years of

stability, no further follow-up [on the nodule] is necessitated.” Id. His medical records also state

that he suffers from hyperlipidemia and has a history of smoking cigarettes. Id. at 81.

       Pro se defendant claims “COVID is at an all time high in [his] housing unit” at FCI

Allenwood Medium. Def.’s Mot. at 1. On November 24, 2020, pro se defendant tested positive

for COVID-19. Def.’s Med. R., Document No. 369 at 100. His medical records include a report

dated December 3, 2020, less than two weeks after he tested positive for COVID-19, which

states that he was “interviewed at [his] cell and denies and medical concerns at this time.” Id. at

71. He “report[ed] feeling well without [a] cough, shortness of breath, or general malaise.” Id.

       On March 4, 2021, the Government responded to pro se defendant’s Motion for

Compassionate Release. The Motion for Compassionate Release is thus ripe for decision.



                                                  2
            Case 2:02-cr-00446-JD Document 373 Filed 03/22/21 Page 3 of 10




                  2. Motion for Appointment of Counsel

           On November 9, 2020, pro se defendant filed the Motion for Appointment of Counsel.

Document No. 361. By Order dated November 13, 2020, the Court directed the Federal

Community Defender Office to “notify the Court whether it will seek appointment to represent

defendant, Michael Gonzalez, for the purpose of litigating a compassionate release motion.”

Document No. 362 at 2. On February 1, 2021, the Federal Community Defender Office notified

the Court that it will not file a motion for compassionate release on pro se defendant’s behalf.

                  3. Motion for Judicial Recommendation

           On March 10, 2021, pro se defendant filed the Motion for Judicial Recommendation.

Document No. 372. In support of the motion, he argues that placement in a residential reentry

center (“RRC”), community corrections facility, or halfway house “would provide [him] the

opportunity to slowly become reacclimated back into society.”1 Id. at 1. He also claims he “was

sent to [FCI Allenwood Medium] to take part and participate” in a residential drug abuse

program, but the program is “backed-up” due to the COVID-19 pandemic. Id.

    III.      DISCUSSION

              A. Applicable Law

           Pro se defendant seeks compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as

amended by the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). Section

3582(c)(1)(A)(i) permits a federal prisoner to petition a court for compassionate release for

“extraordinary and compelling reasons” after first filing a request for compassionate release with




1
    Pro se defendant uses the terms residential reentry center, community corrections facility, and halfway house
    interchangeably in his Motion for Judicial Recommendation. The Court notes that “Residential Reentry Center
    is another term for the facilities commonly known as halfway houses and previously commonly referenced as
    Community Correction Centers.” Bailey v. Mosley, No. 16-2942, 2017 WL 2983924, at *1 n.1 (D.S.C. June 21,
    2017), report and recommendation adopted, 2017 WL 2974169 (D.S.C. July 12, 2017).

                                                       3
           Case 2:02-cr-00446-JD Document 373 Filed 03/22/21 Page 4 of 10




the prison warden.2 18 U.S.C. § 3582(c)(1)(A)(i). Generally, “extraordinary” means “[b]eyond

what is usual, customary, regular, or common” and a “compelling need” is a “need so great that

irreparable harm or injustice would result if it is not met.” United States v. Rodriguez, 451 F.

Supp. 3d 392, 401 (E.D. Pa. 2020) (quoting Extraordinary, Black’s Law Dictionary (11th ed.

2019)).

          “Extraordinary and compelling reasons,” for purposes of § 3582(c)(1)(A)(i), were

previously defined by a policy statement in § 1B1.13 of the United States Sentencing Guidelines,

which cites the (A) medical condition, (B) age, (C) family circumstances of the defendant, and,

(D) “reason[s] other than, or in combination with, the reasons described in subdivisions (A)

through (C),” as determined by the Bureau of Prisons (“BOP”). U.S.S.G. § 1B1.13 cmt. n.1(A)-

(D). This policy statement, which was adopted before the First Step Act, does not account for

the fact that defendants may now file their own motions for compassionate release.3 Thus, as a

majority of district courts and all of the courts of appeals that have spoken on the issue have

held, § 1B1.13 is not an “applicable policy statement” in the context of defendant-filed motions.4

See United States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020) (“join[ing] three other federal

courts of appeals that recently have considered this question”); United States v. Pollard, No. 10-

633-1, 2020 WL 4674126, at *5 n.5 (E.D. Pa. Aug. 12, 2020) (collecting district court cases).

Based on this authority, the Court concludes that when a defendant files a motion for


2
    On November 12, 2020, pro se defendant submitted a request for compassionate release to the Warden of FCI
    Allenwood Medium. The parties do not dispute that pro se defendant has exhausted his administrative
    remedies.
3
    The Sentencing Commission currently lacks the quorum required to amend the Sentencing Guidelines. U.S.
    Sentencing Comm’n, Annual Report 2–3 (2019), https://www.ussc.gov/sites/default/files/pdf/research-and-
    publications/annual-reports-and-sourcebooks/2019/2019-Annual-Report.pdf. Thus, as many courts have
    recognized, the Guidelines have not been updated in response to the First Step Act. See, e.g., United States v.
    Brooker, 976 F.3d 228, 234 (2d Cir. 2020).
4
    The Court notes that “[t]he existing policy statement continues to govern BOP-filed motions for compassionate
    release.” McCoy, 981 F.3d at 282 n.7 (citing United States v. Jones, 980 F.3d 1098, 1109–10 (6th Cir. 2020)).

                                                         4
         Case 2:02-cr-00446-JD Document 373 Filed 03/22/21 Page 5 of 10




compassionate release on his own behalf—as pro se defendant has done in this case—a district

court may exercise its discretion to define “extraordinary and compelling reasons.”

       The Third Circuit has held that “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Moreover,

“the existence of some health risk to every federal prisoner as the result of this global pandemic

does not, without more, provide the sole basis for granting release to each and every prisoner.”

United States v. Roeder, 807 F. App’x 157, 161 n.16 (3d Cir. 2020). Therefore, a general fear of

contracting COVID-19 alone does not satisfy the “extraordinary and compelling reasons”

requirement of the statute. United States v. Ramirez-Ortega, No. 11-251-07, 2020 WL 4805356,

at *2 (E.D. Pa. Aug. 18, 2020) (DuBois, J). However, an inmate may be able to establish

extraordinary and compelling circumstances when the inmate suffers from a medical condition

that the CDC has identified as a risk factor for COVID-19. Rodriguez, 451 F. Supp. 3d at 402.

       “Not every defendant who presents a qualifying extraordinary and compelling reason is

entitled to relief under Section 3582(c)(1)(A).” United States v. Babbitt, No. 18-384, 2020 WL

6153608, at *9 (E.D. Pa. Oct. 21, 2020). Before granting compassionate release, a court must

consider (1) whether the defendant would present a danger to the community under 18 U.S.C.

§ 3142(g); and (2) whether a sentence reduction would be consistent with the factors enumerated

in 28 U.S.C. § 3553(a). Babbitt, 2020 WL 6153608, at *9. Ultimately, compassionate release is

appropriate only when there are extraordinary and compelling circumstances, the defendant’s

release would not pose a danger to the community, and release would be consistent with the

§ 3553(a) factors.




                                                 5
         Case 2:02-cr-00446-JD Document 373 Filed 03/22/21 Page 6 of 10




           B. Motion for Compassionate Release

       Pro se defendant argues that compassionate release is warranted based on his medical

conditions and the conditions at FCI Allenwood Medium.

       As a preliminary matter, the Government acknowledges that “there have been outbreaks”

of COVID-19 at FCI Allenwood Medium. Gov’t Resp. at 19. However, “an outbreak at the

defendant’s correctional institution,” standing alone, does not satisfy the extraordinary and

compelling reasons requirement. United States v. Claude, No. 12-33, Document No. 515 at 4

(E.D. Pa. Dec. 8, 2020) (DuBois, J.). The Court thus considers whether, in light of the

conditions at FCI Allenwood Medium, pro se defendant’s medical conditions present

extraordinary and compelling reasons warranting compassionate release. As discussed supra,

pro se defendant claims he is at increased risk of contracting COVID-19 because of his obesity,

asthma, and “nodules in [his] left lung that are being monitored for cancer.” Def.’s Mot. at 6.

       The CDC has advised that people who have cancer or a BMI above 30 “are at increased

risk of severe illness from the virus that causes COVID-19.” CDC, People Who Are at Higher

Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (accessed Mar. 16, 2021). Similarly, the CDC has

reported that people who have moderate-to-severe asthma “might be at an increased risk for

severe illness from the virus that causes COVID-19.” Id.

       Pro se defendant has not demonstrated that he has cancer or moderate-to-severe asthma.

Although he claims that a nodule in his left lung is “being monitored for cancer,” he cites no

portion of his medical records, and the Court has found none, stating that this nodule is

cancerous. Further, his medical records include a report dated June 25, 2019, stating that the

nodule has been stable for two years and “no further follow-up is necessitated.” Def.’s Med. R.,



                                                 6
         Case 2:02-cr-00446-JD Document 373 Filed 03/22/21 Page 7 of 10




Document No. 369 at 178. Similarly, his medical records state that his asthma is “intermittent,”

“well controlled,” and “does not interfere with his activity level.” Id. at 6, 125.

       It is undisputed that pro se defendant has a BMI of approximately 35. However, he has

identified no health problems related to his weight. Further, he denied having any medical

concerns on December 3, 2020, less than two weeks after he tested positive for COVID-19.

Courts have routinely denied motions for compassionate release in similar circumstances. See,

e.g., United States v. Calloway, No. 12-540, 2020 WL 7480295, at *1 (E.D. Pa. Dec. 18, 2020)

(denying release where defendant at FCI Allenwood Medium suffered from obesity, tested

positive for COVID-19, and “was asymptomatic”); United States v. Moore, No. 12-349, 2020

WL 6146610, at *6 (E.D. Cal. Oct. 20, 2020) (denying release where defendant had BMI of 32.1,

tested positive for COVID-19, and “was asymptomatic”); United States v. Santiago, No. 92-563,

2020 WL 4926470, at *3 (E.D.N.Y. Aug. 20, 2020) (denying release where defendant had BMI

of 35.9, tested positive for COVID-19, and “had no symptoms of the virus”).

       Pro se defendant’s medical records also state that he suffers from hyperlipidemia and has

a history of smoking cigarettes. He does not argue that hyperlipidemia constitutes an

extraordinary and compelling reason warranting compassionate release, and courts have held that

it does not. See, e.g., United States v. Moldover, No. 14-637, 2020 WL 6731111, at *10 (E.D.

Pa. Nov. 13, 2020). As to pro se defendant’s history of smoking, he has been in federal custody

since 2005, where smoking is banned. On the present state of the record, without any argument

from pro se defendant regarding his history of smoking, and there is none, the Court concludes

that this issue does not present an extraordinary and compelling reason warranting

compassionate release. United States v. Jones, No. 02-778, 2020 WL 7640944, at *3 (E.D. Pa.

Dec. 23, 2020) (denying release where defendant “provides no detail regarding his tobacco



                                                  7
          Case 2:02-cr-00446-JD Document 373 Filed 03/22/21 Page 8 of 10




usage, presents no ailments associated with smoking and has been in federal prison since 2011,

where smoking is banned”).

       For the foregoing reasons, the Court concludes that pro se defendant has not presented an

extraordinary and compelling reason warranting compassionate release. Therefore, the Court

need not address the § 3553(a) factors or consider whether pro se defendant would present a

danger to the community under § 3142(g) upon his release.

   C. Motion for Appointment of Counsel

       In his Motion for Appointment of Counsel, pro se defendant argues that the Court should

appoint him counsel to present his request for compassionate release because “there is an active

COVID-19 outbreak at the facility [he is] housed at and [his] life is in imminent danger.”

Document No. 361 at 1.

       In determining whether to appoint counsel in compassionate release cases, courts must

first determine whether the defendant’s claim “has some merit in fact and law.” Tabron v.

Grace, 6 F.3d 147, 155 (3d Cir. 1993). If it does, the Court must then consider the following

factors set forth by the United States Court of Appeals for the Third Circuit in Tabron: (1) the

defendant’s ability to present his or her own case; (2) the difficulty of the particular legal issues;

(3) the degree to which factual investigation will be necessary and the ability of the defendant to

pursue the investigation; (4) the defendant’s capacity to retain counsel on his or her own behalf;

(5) the extent to which the case is likely to turn on credibility determinations; and (6) whether the

case will require testimony from expert witnesses. Id. at 155–57.

       For the reasons stated in § III.B. of this Memorandum, supra, pro se defendant’s request

for compassionate release does not have “some merit in fact and law.” Id. at 155. He has not

presented an extraordinary and compelling reason warranting compassionate release.



                                                   8
           Case 2:02-cr-00446-JD Document 373 Filed 03/22/21 Page 9 of 10




        Even if pro se defendant’s claim had merit in fact or law, the Tabron factors do not

support appointment of counsel. The first and second factors weigh heavily against appointment

of counsel because pro se defendant has ably presented his Motion for Compassionate Release,

and the legal issues raised in that motion are straightforward. Further, the third, fifth, and sixth

factors weigh against appointment of counsel because no investigation is needed, credibility is

not at issue, and expert testimony is not required in this case.5

        For the foregoing reasons, the Court denies pro se defendant’s Motion for Appointment

of Counsel.

    D. Motion for Judicial Recommendation

        In his Motion for Judicial Recommendation, pro se defendant requests that the Court

recommend he be placed in an RRC, community corrections facility, or halfway house.

Document No. 372 at 1. In support of the motion, he argues that placement in an RRC,

community corrections facility, or halfway house “would provide [him] the opportunity to

slowly become reacclimated back into society.” Id.

        Under 18 U.S.C. § 3621(b), the BOP has the discretion to “designate the place of the

prisoner’s imprisonment.” Under 18 U.S.C. § 3624(c)(1), this may include up to twelve months

of placement in an RRC, community corrections facility, or halfway house. In determining “the

place of the prisoner’s imprisonment,” the BOP considers:




5
    As to the fourth factor, pro se defendant has not stated whether he is unable to retain counsel. In view of the
    fact that he is currently incarcerated, the Court assumes that this factor weighs in pro se defendant’s favor.

                                                          9
          Case 2:02-cr-00446-JD Document 373 Filed 03/22/21 Page 10 of 10




                (1)    the resources of the facility contemplated;
                (2)    the nature and circumstances of the offense;
                (3)    the history and characteristics of the prisoner;
                (4)    any statement by the court that imposed the sentence—
                       (A)     concerning the purposes for which the sentence to
                               imprisonment was determined to be warranted; or
                       (B)     recommending a type of penal or correctional facility
                               as appropriate; and
                (5)    any pertinent policy statement issued by the Sentencing
                       Commission pursuant to section 994(a)(2) of title 28.

18 U.S.C. § 3621(b).

         Under the statute, the Court has discretion to recommend placement in an RRC,

community corrections facility, or halfway house for pro se defendant, but declines to do so in

this case. The BOP is most familiar with pro se defendant’s individual circumstances and its

own resources. Thus, the BOP is in the best position to determine an appropriate placement for

pro se defendant.

         For the foregoing reasons, the Court denies pro se defendant’s Motion for Judicial

Recommendation.

   IV.      CONCLUSION

         For the foregoing reasons, pro se defendant’s Motion for Compassionate Release, Motion

for Appointment of Counsel, and Motion for Judicial Recommendation are denied. An

appropriate order follows.




                                                10
